EXHIBIT 99.1 Supplementary Oil & Gas Information for the Fiscal Year Ended December 31, 2014 SUPPLEMENTARY OIL & GAS INFORMATION (unaudited) This supplementary crude oil and natural gas information is provided in accordance with the United States Financial Accounting Standards Board (“FASB”) Topic 932 – “Extractive Activities – Oil and Gas” and where applicable, financial information is prepared in accordance with International Financial Reporting Standards (“IFRS”). For the years ended December 31, 2014, 2013, 2012 and 2011 the Company filed its reserves information under National Instrument 51-101 – “Standards of Disclosure of Oil and Gas Activities” (“NI 51-101”), which prescribes the standards for the preparation and disclosure of reserves and related information for companies listed in Canada. There are significant differences to the type of volumes disclosed and the basis from which the volumes are economically determined under the United States Securities and Exchange Commission (“SEC”) requirements and NI 51-101. The SEC requires disclosure of net reserves, after royalties, using 12-month average prices and current costs; whereas NI 51-101 requires gross reserves, before royalties, using forecast pricing and costs. Therefore the difference between the reported numbers under the two disclosure standards can be material. For the purposes of determining proved crude oil and natural gas reserves for SEC requirements as at December 31, 2014, 2013, 2012, and 2011 the Company used the 12-month average price, defined by the SEC as the unweighted arithmetic average of the first-day-of-the-month price for each month within the 12-month period prior to the end of the reporting period. The Company has used the following 12-month average benchmark prices to determine its 2014 reserves for SEC requirements. Crude Oil and NGLs Natural Gas WTI Cushing Oklahoma WCS Canadian Light Sweet North Sea Brent Edmonton C5+ Henry Hub Louisiana AECO BC Westcoast Station 2 (US$/bbl) (C$/bbl) (C$/bbl) (US$/bbl) (C$/bbl) (US$/MMbtu) (C$/MMbtu) (C$/MMbtu) A foreign exchange rate of US$1.00/C$1.099 was used in the 2014 evaluation, determined on the same basis as the 12-month average price. NET PROVED CRUDE OIL AND NATURAL GAS RESERVES The Company retains Independent Qualified Reserves Evaluators to evaluate the Company’s proved crude oil, bitumen, synthetic crude oil (“SCO”), natural gas, and natural gas liquids (“NGLs”) reserves. · For the years ended December 31, 2014, 2013, 2012, and 2011, the reports by GLJ Petroleum Consultants Ltd. covered 100% of the Company’s SCO reserves. With the inclusion of non-traditional resources within the definition of “oil and gas producing activities” in the SEC’s modernization of oil and gas reporting rules, effective January 1, 2010 these reserves volumes are included within the Company’s crude oil and natural gas reserves totals. · For the years ended December 31, 2014, 2013, 2012, and 2011, the reports by Sproule Associates Limited and Sproule International Limited covered 100% of the Company’s crude oil, bitumen, natural gas and NGLs reserves. Proved crude oil and natural gas reserves, as defined within the SEC’s Regulation S-X, are the estimated quantities of oil and gas that by analysis of geoscience and engineering data demonstrate with reasonable certainty to be economically producible, from a given date forward, from known reservoirs under existing economic conditions, operating methods and government regulations. Developed crude oil and natural gas reserves are reserves of any category that can be expected to be recovered from existing wells with existing equipment and operating methods or in which the cost of the required equipment is relatively minor compared to the cost of drilling a new well; and through installed extraction equipment and infrastructure operational at the time of the reserves estimate if the extraction is by means not involving a well. Undeveloped crude oil and natural gas reserves are reserves of any category that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required for recompletion. Estimates of crude oil and natural gas reserves are subject to uncertainty and will change as additional information regarding producing fields and technology becomes available and as future economic and operating conditions change. The following tables summarize the Company’s proved and proved developed crude oil and natural gas reserves, net of royalties, as at December 31, 2014, 2013, 2012, and 2011: North America Crude Oil and NGLs (MMbbl) Synthetic Crude Oil Bitumen(1) Crude Oil& NGLs North America Total North Sea Offshore Africa Total Net Proved Reserves Reserves, December 31, 2011 88 Extensions and discoveries – 90 5 95 – – 95 Improved recovery – 25 9 34 – 1 35 Purchases of reserves in place – – 2 2 – – 2 Sales of reserves in place – Production ) (7
